       Case 2:18-cv-00199-CB Document 54-1 Filed 06/11/19 Page 1 of 5


                                                                             EXHIBIT A
                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

SOUROTH CHATTERJI,                                 )
          Plaintiff,                               )
                                                   )     Civil Action No. 2:18-cv-00199-CB
      v.                                           )
                                                   )     Judge Cathy Bissoon
CITY OF PITTSBURGH and LINDA                       )
BARONE, individually,                              )
           Defendants.                             )

                             [Proposed] PROTECTIVE ORDER

           Upon the request of the parties in the above-captioned action, and pursuant to Rule

 26(c) of the Federal Rules of Civil Procedure, the Court hereby enters the following

 protective order to facilitate discovery in this action and to protect confidential or sensitive

 information produced in discovery by restricting its dissemination and use.

 1. Protectable Information

           a) “Protectable Information” is any information produced in discovery in this

              action that is within or derived from the following categories of information:

                  i) material protected under the Criminal History Records Information Act,
                       18 Pa.C.S. §§ 1901 et seq.;
                  ii) personnel and/or employment history/profile of any City of Pittsburgh
                       employee, past or present;
                  iii) complaints, complainants, claims and/or investigations pertaining to
                       any complaints, complainants or claims submitted against any City of
                       Pittsburgh employee with the Office of Professional Standards/Office
                       of Municipal Investigations or any other individual or department of the
                       City of Pittsburgh;
                  iv) medical records or other personal health information; and
                  v) material deemed confidential under the terms of the working agreement
                       in effect between the City of Pittsburgh and the Fraternal Order of
                       Police, Fort Pitt Lodge No. 1.
     Case 2:18-cv-00199-CB Document 54-1 Filed 06/11/19 Page 2 of 5



       b) Notwithstanding paragraph (a), the following information is not Protectable

           Information: any information that (i) at the time that the information is

           produced, is in the public domain or (ii) after the information is produced,

           becomes part of the public domain in a manner that does not violate this

           protective order.

2. Designation of Protected Information
      a) “Protected Information” is any Protectable Information that the producing party

           or non-party “Designates” as confidential.

       b) A party or non-party producing Protectable Information may “Designate” that

           information as confidential through one of three mechanisms:

              i) For documents produced in discovery, including sworn statements and
                   responses to written discovery requests, by marking the pages of the
                   document as “CONFIDENTIAL – SUBJECT TO PROTECTIVE
                   ORDER in W.D. Pa. Case No. 2:18-cv-199”;
              ii) For Protectable Information stored in a medium that makes such
                   stamping impracticable (such as computer data), by stamping or
                   marking the casing or housing of the medium as “CONFIDENTIAL –
                   SUBJECT TO PROTECTIVE ORDER in W.D. Pa. Case No. 2:18-cv-
                   199”; or
              iii) For depositions, by providing written notice indicating the page and line
                   numbers of the transcript that are to be treated as “CONFIDENTIAL –
                   SUBJECT TO PROTECTIVE ORDER in W.D. Pa. Case No. 2:18-cv-
                   199”; such written notice shall be provided within 21 days of the
                   preparation of the transcript to all persons either in attendance at the
                   deposition or known to have possession or custody of the deposition
                   transcript; and for the period between the time of deposition and 21 days
                   following its transcription, the contents of the deposition shall be treated
                   as Protected Information.

       c) Information copied or derived from Protected Information also constitutes

           Protected Information.
    Case 2:18-cv-00199-CB Document 54-1 Filed 06/11/19 Page 3 of 5



      d) This protective order does not confer a right to any person who receives

         information in discovery to Designate that information as Protected

         Information; if a person wishes to secure some degree of protection for

         information it receives in discovery, that should be addressed through separate

         motion.

3. Permissible Uses and Required Maintenance of Protected Information

      a) Any person receiving Protected Information shall use that Protected

         Information only for purposes of this action.

      b) Any person receiving Protected Information shall take reasonable efforts to

         safeguard its confidentiality as well as the confidentiality of copies and

         derivations of that Protected Information.

      c) Any person receiving Protected Information shall not disclose or disseminate

         that Protected Information except to the following persons:

             i) The Court, including any appellate court or tribunal responsible for
                  adjudicating claims or defenses related to this action, as well as court
                  personnel and court reporters;
             ii) Counsel of record for the parties;
             iii) Witnesses at deposition;
             iv) Persons regularly in the employ of counsel for the parties who have a
                  need to use the Protected Information in the performance of their
                  responsibilities related to this action;
             v) Parties to this action as well as their officers, directors, in-house counsel,
                  and employees who have a need to use the Protected Information in the
                  performance of their responsibilities related to this action;
             vi) Consultants and expert witnesses consulted, retained, or hired by any
                  party to this action, but only to the extent that they need Protected
                  Information to elicit their expert report, opinion, testimony, and/or
                  consultation regarding this action; and
             vii) Outside contractors hired by a party (or counsel for a party) to copy,
                  image, sort, review, or otherwise manage the storage and retrieval of
                  Protected Information.
     Case 2:18-cv-00199-CB Document 54-1 Filed 06/11/19 Page 4 of 5



       d) Before any person identified in subparagraphs (c)(iii)-(vii) may receive

           Protected Information, that person must be provided a copy of this protective

           order.

4. Filing Protected Information
       a) If any party or non-party seeks to file Protected Information with the Court or

           to use Protected Information in open court before trial, then that party or non-

           party shall either move to file the Protected Information under seal or move to

           de-designate the Protected Information.

       b) Any party or non-party seeking to file a document under seal must comply with

           the Court’s Local Civil Rules.

5. Challenging a Designation
     a) A party that receives Protected Information may challenge the Designation of

           that information through a motion to de-designate.

       b) A motion to de-designate must contain a certification of counsel that describes

           the efforts taken to resolve the Designation issue without court intervention; if

           the required description does not evidence reasonable and good faith efforts,

           the motion to de-designate may be summarily denied or summarily granted.

       c) If a party seeks to include Protected Information as an exhibit to a motion to de-

           designate, the party shall file a provisional motion to seal the exhibit.

6. Obligations Upon Termination of this Action
      a) “Termination” of this action occurs on either (i) the date of dismissal of this

           action pursuant to a settlement agreement or (ii) the date upon which all

           appellate rights expire following final disposition or judgment of this action.

       b) Upon Termination, no party or non-party may Designate additional information

           as confidential.
       Case 2:18-cv-00199-CB Document 54-1 Filed 06/11/19 Page 5 of 5



        c) After 30 days following Termination, no person may move to de-designate

           Protected Information.

        d) Within 60 days of Termination, each person who has received Protected

           Information, except those identified in subparagraphs 3(c)(i) and (ii) must

           return or destroy it.

        e) Within 60 days of Termination, each person identified in subparagraph 3(c)(ii)

           who has received Protected Information must return or destroy it, except

           Protected Information (i) that has been incorporated into counsel of record’s

           litigation case files, and (ii) the return or destruction of which would impair the

           integrity of those litigation case files.




Date                                              Cathy Bissoon
                                                  United States District Judge
